PER CURIAM.
We find the record in this case very much the same as we found the record of proceedings in the case of Johns v. Bank (just decided), ante, p. 290, 56 Pac. 725. We find the writ of error in this case to be directed to the sheriff, instead of to the defendant in error. We also find that this cause was on appeal to the supreme court in the January term of 1898, and upon motion of appellee was dismissed; that immediately upon dismissal of the appeal, a writ of error was sued out. Por these reasons, on the authority of the case of Cadman v. Copper Company, 4 Ariz. 413,1 and upon the authority of Johns v. Bank, supra, the writ of error is dismissed.
Dismissed, 46 L. Ed. 1262.

No written opinion.